                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
 ZACHARY VASQUEZ,                                §
           Plaintiff                             §
                                                 §
    v.                                           §             Case No. 1:19-CV-405-SH
                                                 §
 DIANE HALL,
                                                 §
            Defendant
                                                 §

                                        FINAL JUDGMENT

         Before the Court is the above styled and numbered cause. On this date, the Court granted

the parties’ Agreed Stipulation of Dismissal. Plaintiff has agreed to dismiss all causes of action

against Defendant with prejudice. Accordingly, the Court renders this Final Judgment pursuant to

Federal Rule of Civil Procedure 58. Each party will bear its own fees and costs of court.

   IT IS HEREBY ORDERED that all settings are CANCELED and the case is CLOSED.

   SIGNED on July 15, 2021.


                                          SUSAN HIGHTOWER
                                          UNITED STATES MAGISTRATE JUDGE
